Case: 17-40637      Document: 00514464709         Page: 1    Date Filed: 05/09/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 17-40637                               FILED
                                  Summary Calendar                          May 9, 2018
                                                                          Lyle W. Cayce
                                                                               Clerk
SHELLEY SONIAT,

                                                 Plaintiff-Appellant

v.

TEXAS REAL ESTATE COMMISSION; TEXAS ASSOCIATION                                                  OF
REALTORS; NATIONAL ASSOCIATION OF REALTORS,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:17-CV-166


Before DAVIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       The district court dismissed the pro se complaint filed by Shelley Soniat
against the above defendants, concluding that it lacked jurisdiction and that
Soniat had not stated a claim upon which relief could be granted. She now
moves for leave to proceed in forma pauperis (IFP) on appeal, appointment of




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40637     Document: 00514464709     Page: 2   Date Filed: 05/09/2018


                                  No. 17-40637

counsel, and a remand accompanied by an order recusing the district court
judge.
      By moving for leave to proceed IFP on appeal, Soniat challenges the
district court’s certification that her appeal is not taken in good faith. See
Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Our inquiry into her good
faith “is limited to whether the appeal involves legal points arguable on their
merits (and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th
Cir. 1983) (internal quotation marks and citation omitted). We review de novo
a dismissal for lack of jurisdiction and a dismissal for failure to state a claim
for relief. Chhim v. Univ. of Texas at Austin, 836 F.3d 467, 469 (5th Cir. 2016),
cert. denied, 137 S. Ct. 1339 (2017).
      The district court properly dismissed Soniat’s claims against the Texas
Real Estate Commission (TREC), a state agency, for lack of jurisdiction.
“Federal courts lack jurisdiction over suits against a state, a state agency, or a
state official in his official capacity unless that state has waived its sovereign
immunity or Congress has clearly abrogated it.” Bryant v. Texas Dep’t of Aging
& Disability Servs., 781 F.3d 764, 769 (5th Cir. 2015) (internal quotation marks
and citation omitted).    Congress has not clearly abrogated state agencies’
sovereign immunity from suits brought under 42 U.S.C. § 1983, Will v.
Michigan Dep’t of State Police, 491 U.S. 58, 63 (1989), or “from suits brought
under the Fair Housing Act,” McCardell v. U.S. Dep’t of Hous. & Urban Dev.,
794 F.3d 510, 522 (5th Cir. 2015). Further, Texas, through TREC, “plainly has
not consented, as it has moved to dismiss the suit.” Hirtz v. State of Tex., 974
F.2d 663, 666 (5th Cir. 1992).
      The district court also properly dismissed Soniat’s claims against the
Texas Association of Realtors (TAR) and the National Association of Realtors
(NAR) for lack of jurisdiction.    “Article III of the Constitution limits the



                                        2
    Case: 17-40637    Document: 00514464709     Page: 3   Date Filed: 05/09/2018


                                 No. 17-40637

jurisdiction of federal courts to ‘Cases’ and ‘Controversies.’” Susan B. Anthony
List v. Driehaus, 134 S. Ct. 2334, 2341 (2014). Standing to sue is a doctrine
rooted in the traditional understanding of a case or controversy. Spokeo, Inc.
v. Robins, 136 S. Ct. 1540, 1547 (2016). “To establish Article III standing, a
plaintiff must show (1) an injury in fact, (2) a sufficient causal connection
between the injury and the conduct complained of, and (3) a likel[ihood] that
the injury will be redressed by a favorable decision.” Driehaus, 134 S. Ct. at
2341 (internal quotation marks and citation omitted).
      Although Soniat argues that she experienced housing discrimination and
was sanctioned by a state court for attempting to vindicate her rights, she has
not demonstrated a sufficient causal connection between her injuries and any
conduct of TAR or NAR. She has also not demonstrated that TAR or NAR
violated any provision of the Fair Housing Act, violated her right to fair
housing, or otherwise discriminated against her. Thus, she has not met her
burden of establishing that subject matter jurisdiction existed in the district
court over her claims against TAR and NAR. See Vaden v. Discover Bank, 556
U.S. 49, 60 (2009); Peoples Nat. Bank v. Office of Comptroller of Currency of
U.S., 362 F.3d 333, 336 (5th Cir. 2004).
      Despite the district court’s lacking jurisdiction, Soniat asks us to remand
her case so it can be heard by a different district court judge. She argues that
the district court judge lacked impartiality because he once worked as a law
clerk for a judge she unsuccessfully sued in an earlier case. She also complains
of the actions of the magistrate judge.
      “[R]ecusal is not warranted absent specific instances of conduct
indicating prejudice against a defendant.” United States v. Harrelson, 754 F.2d
1153, 1165 (5th Cir. 1985). Nothing in the instant record suggests that the
district court or magistrate judge lacked impartiality. That the district court



                                          3
      Case: 17-40637   Document: 00514464709     Page: 4   Date Filed: 05/09/2018


                                  No. 17-40637

judge once worked as a law clerk for someone who is not a defendant in the
instant action would not “cause a reasonable person, knowing all the
circumstances, to harbor doubts about the court’s impartiality.” Id. at 1165-
66.
       Soniat has failed to show an error in the district court’s certification
decision and has not established that she will raise a nonfrivolous issue on
appeal. See Baugh, 117 F.3d at 202; Howard, 707 F.2d at 220. Soniat’s motions
for leave to proceed IFP, appointment of counsel, and a remand to the district
court for a recusal are DENIED, and her appeal is DISMISSED as frivolous.
See Baugh, 117 F.3d at 202 & n.24; 5TH CIR. R. 42.2.
       This is now Soniat’s third appeal relating to her alleged housing
discrimination. Soniat is hereby WARNED that filing repetitious, frivolous, or
otherwise abusive pleadings will invite the imposition of sanctions, including
dismissal, monetary sanctions, and restrictions on her ability to file pleadings
in this court and any court subject to this court’s jurisdiction. If she continues
to file frivolous actions or appeals, she will be subject to increasingly severe
sanctions, including monetary penalties. Soniat is ORDERED to review all
pending matters and move to dismiss any that are frivolous, repetitive, or
otherwise abusive.




                                        4